           Case 1:19-cv-09439-PKC Document 195 Filed 02/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                                                      :
                                    Plaintiff,                        :
                                                                      :
                             v.                                       : 19 Civ. 09439 (PKC)
                                                                      :
TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                      :
                                    Defendants.                       :
--------------------------------------------------------------------x

                  THE TON COMMUNITY FOUNDATION’S MOTION
               FOR LEAVE TO FILE CORRECTED AMICUS CURIAE BRIEF

           The Ton Community Foundation (the “Foundation”), by and through its undersigned

 counsel, respectfully moves for leave to file a corrected version of its amicus curiae brief (the

 “Amicus Brief”). The grounds for this motion are as follows:

           1. On February 14, 2020, the Foundation filed a motion for leave to file its Amicus Brief

 in the above-captioned matter (ECF 192), and attached a copy of the proposed brief as an exhibit

 thereto (ECF 192-1).

           2. The proposed Amicus Brief contains a number of typographical errors. In order to

 correct these errors, the Foundation has prepared a corrected version of its Amicus Brief,

 which is attached as Exhibit A hereto. A true and correct copy of a blacklined version of the

 corrected brief showing changes from the February 14, 2020 version is attached as Exhibit B

 hereto.

        For the foregoing reasons, the Foundation respectfully requests leave to file the corrected

Amicus Brief. The granting of this motion would not prejudice any party.
        Case 1:19-cv-09439-PKC Document 195 Filed 02/17/20 Page 2 of 3



February 17, 2020                              Respectfully Submitted,



                                               ___________________
                                               Dimitry Joffe (DJ-6498)
                                               JOFFE LAW P.C.
                                               765 Amsterdam Avenue, 2C
                                               New York, New York 10025
                                               (917) 929-1964
                                               Dimitry@joffe.law

                                               Counsel to Amicus Curiae
                                               the TON Community Foundation




                                      2
        Case 1:19-cv-09439-PKC Document 195 Filed 02/17/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Dimitry Joffe, hereby certify that on this 17th day of February 2020, I caused a copy of

motion for leave to file a corrected version of the Amicus Curiae Brief by the TON Community

Foundation to be served upon the registered participants in this case by ECF.




                                                                    _____________________
                                                                    Dimitry Joffe
                                                                    JOFFE LAW P.C.
                                                                    Counsel to Amicus Curiae
                                                                    the TON Community Foundation




                                                3
